                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                AT LEXINGTON

CIVIL ACTION NO. 21-101-DLB

KENNETH MOBLEY                                                            PETITIONER


v.                                   JUDGMENT


JAILER, BOURBON CO. DETENTION CENTER, et al.                          RESPONDENTS

                                     *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered this date, the Court

ORDERS and ADJUDGES as follows:

       (1)   Kenneth Mobley’s petition for a writ of habeas corpus (Doc. # 1) is DENIED;

and

       (2)   This is a FINAL and APPEALABLE Judgment and there is no just cause

for delay.

       This 19th day of May, 2021.
